Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1 and 13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 11 respectively in Patent No. 10,775,874.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 11 of the US Patent No. 10,775,874 are similar in scope to claims 1 and 13 of the present application with only obvious wording variations.
Present Application
Pat No. 10,775,874
1.  A computer processing device, comprising: circuitry configured to transition from a first power management state to a second power management state, to a third power management state, or to a substate of the first power management state based on an entry condition.








13. A method for power management in a computer processing device, the method comprising: transitioning from a first power management state to a second power management state, to a third power management state, or to a substate of the first power management state, based on an entry condition.


11. A method for power management in a computer processing device, the method comprising: transitioning among a plurality of power management states and at least one power management sub-state, the plurality of power management states including a first power management state, a second power management state, and a third power management state, the second power management state including a first sub-state; from the first power management state: determining whether an entry condition for the third power management state is satisfied.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-9, 11-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Juenemann et al. (US Pub No. 2008/0082841).  
In regard to claim 1, Juenemann et al. disclose a computer processing device, comprising: circuitry (i.e. configuration controller 110 of figure 2) configured to transition from a first power management state to a second power management state, to a third power management state, or to a substate of the first power management state based on an entry condition (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Juenemann discloses computing platform transitioning between working (S0), sTsienping (S3 and S4) and soft off (S5) power states. At least a portion of these working, sTsienping and soft off states may be the same S-states described in the ACPI specification and are characterized, for example, as involving computing platform 100's operating system's power management software. Also depicted in flow diagram 300 are three different power system states within the S0 working power state (Run, Idle and Standby). Computing platform 100, for example may transition between these power states without the involvement of or substantially transparent to the operating system's power management software and also possibly transparent to an end user.  See para 34)

    PNG
    media_image1.png
    845
    762
    media_image1.png
    Greyscale

In regard to claims 2, 14, Juenemann et al. disclose wherein the first power management state comprises a working S0 state, the second power management state comprises a hibernation S4 state, the third power management state comprises a soft-off S5 state, and the substate of the first power management state comprises a short-idle S0i1 substate (in Juenemann, computing platform transitioning between working (S0), sTsienping (S3 and S4) and soft off (S5) power states. At least a portion of these working, sTsienping and soft off states may be the same S -states described in the ACPI specification and are characterized, for example, as involving computing platform 100's operating system's power management software. Also depicted in flow diagram 300 are three different power system states within the S0 working power state (Run, Idle and Standby). Computing platform 100, for example may transition between these power states without the involvement of or substantially transparent to the operating system's power management software and also possibly transparent to an end user.  See para 34).
In regard to claims 3, 15, Juenemann et al. disclose further circuitry configured to transition from the substate of the first power management state to a  (in Juenemann, computing platform 100 is in a run power system system state. In this state, for example, processing elements 140 are in a fully operational or a C0 power state as described by the ACPI specification. From state 310, for example, computing platform 100 may transition to various other power states as depicted in flow diagram 300. Those involving the operating system's power management software to transition in and out of the various power states, as mentioned above, are the S3 sTsienp (S3_sTsienp) state at state 340, the S4 hibernate (S4_Hib) state at state 350 and the S5 off (S5_off) state at state 360. Those states not involving the operating system's power management software or substantially transparent to the software are the S0 idle (S0_idle) state at state 320 and the S0 standby (S0_standby) state at state 330. In one example, as shown in FIG. 3, computing platform 100 may transition to state 310 from state 320 or 330 based on a wake event. These wake events and states 310, 320 and 330 are described in more detail below for FIG. 4.  See para 34-35).
In regard to claims 4, 16, Juenemann et al. disclose wherein the first substate of the fourth power management state comprises a long-idle S0i2.0 substate and the second substate of the second power management state comprises a long-idle Peripheral Component Interconnect Express (PCIe) S0i2.1 substate (in Juenemann, computing platform 100 is in a run power system system state. In this state, for example, processing elements 140 are in a fully operational or a C0 power state as described by the ACPI specification. From state 310, for example, computing platform 100 may transition to various other power states as depicted in flow diagram 300. Those involving the operating system's power management software to transition in and out of the various power states, as mentioned above, are the S3 sTsienp (S3_sTsienp) state at state 340, the S4 hibernate (S4_Hib) state at state 350 and the S5 off (S5_off) state at state 360. Those states not involving the operating system's power management software or substantially transparent to the software are the S0 idle (S0_idle) state at state 320 and the S0 standby (S0_standby) state at state 330. In one example, as shown in FIG. 3, computing platform 100 may transition to state 310 from state 320 or 330 based on a wake event. These wake events and states 310, 320 and 330 are described in more detail below for FIG. 4.  See para 34-35).
In regard to claims 5, 17, Juenemann et al. disclose wherein the transitioning is further based on a residency requirement (i.e. policy) (in Juenemann, the power management policy is to include a determination as to whether an input/output (I/O) controller and a memory controller for the computing platform are substantially quiescent, e.g., a period of relatively no activity, network traffic, memory requests, etc. The computing platform may then be transitioned to a low power system state from a run power system state based on a determination that both the I/O controller and the memory controller are substantially quiescent and an indication that the computing platform is capable of entering the low power system state.  See para 9-10).
In regard to claims 6, 18, Juenemann et al. disclose wherein the residency requirement (i.e. policy) comprises a minimum projected idle time (in Juenemann, the power management policy is to include a determination as to whether an input/output (I/O) controller and a memory controller for the computing platform are substantially quiescent, e.g., a period of relatively no activity, network traffic, memory requests, etc. The computing platform may then be transitioned to a low power system state from a run power system state based on a determination that both the I/O controller and the memory controller are substantially quiescent and an indication that the computing platform is capable of entering the low power system state.  See para 9-10).
In regard to claims 7, 19, Juenemann et al. disclose wherein the entry condition comprises a period of time during which no user interaction occurs (in Juenemann, the power management policy is to include a determination as to whether an input/output (I/O) controller and a memory controller for the computing platform are substantially quiescent, e.g., a period of relatively no activity, network traffic, memory requests, etc. The computing platform may then be transitioned to a low power system state from a run power system state based on a determination that both the I/O controller and the memory controller are substantially quiescent and an indication that the computing platform is capable of entering the low power system state.  See para 9-10).
In regard to claims 8, 20, Juenemann et al. disclose further circuitry configured to transition from the first power management state to the substate of the first power management state on a condition that an idle time exceeds a residency requirement for the substate of the first power management state  (in Juenemann, the power management policy is to include a determination as to whether an input/output (I/O) controller and a memory controller for the computing platform are substantially quiescent, e.g., a period of relatively no activity, network traffic, memory requests, etc. The computing platform may then be transitioned to a low power system state from a run power system state based on a determination that both the I/O controller and the memory controller are substantially quiescent and an indication that the computing platform is capable of entering the low power system state.  See para 9-10).
In regard to claim 9, Juenemann et al. disclose further circuitry configured to transition from the substate of the first power management state to the first power management state on a condition that an exit condition occurs during the substate (in Juenemann, the power management policy is to include a determination as to whether an input/output (I/O) controller and a memory controller for the computing platform are substantially quiescent, e.g., a period of relatively no activity, network traffic, memory requests, etc. The computing platform may then be transitioned to a low power system state from a run power system state based on a determination that both the I/O controller and the memory controller are substantially quiescent and an indication that the computing platform is capable of entering the low power system state.  See para 9-10).
In regard to claim 11, Juenemann et al. disclose further circuitry configured to determine whether to transition from the first power management state to the second power management state, to the third power management state, or to the substate of the first power management state based on the entry condition (in Juenemann, computing platform transitioning between working (S0), sTsienping (S3 and S4) and soft off (S5) power states. At least a portion of these working, sTsienping and soft off states may be the same S -states described in the ACPI specification and are characterized, for example, as involving computing platform 100's operating system's power management software. Also depicted in flow diagram 300 are three different power system states within the S0 working power state (Run, Idle and Standby). Computing platform 100, for example may transition between these power states without the involvement of or substantially transparent to the operating system's power management software and also possibly transparent to an end user.  See para 34).
In regard to claim 12, Juenemann et al. disclose further circuitry configured to determine whether to transition from the substate of the first power management (in Juenemann, computing platform transitioning between working (S0), sTsienping (S3 and S4) and soft off (S5) power states. At least a portion of these working, sTsienping and soft off states may be the same S -states described in the ACPI specification and are characterized, for example, as involving computing platform 100's operating system's power management software. Also depicted in flow diagram 300 are three different power system states within the S0 working power state (Run, Idle and Standby). Computing platform 100, for example may transition between these power states without the involvement of or substantially transparent to the operating system's power management software and also possibly transparent to an end user.  See para 34).
In regard to claim 13, Juenemann et al. disclose a method for power management in a computer processing device, the method comprising: transitioning from a first power management state to a second power management state, to a third power management state, or to a substate of the first power management state, based on an entry condition  (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Juenemann discloses computing platform transitioning between working (S0), sTsienping (S3 and S4) and soft off (S5) power states. At least a portion of these working, sTsienping and soft off states may be the same S-states described in the ACPI specification and are characterized, for example, as involving computing platform 100's operating system's power management software. Also depicted in flow diagram 300 are three different power system states within the S0 working power state (Run, Idle and Standby). Computing platform 100, for example may transition between these power states without the involvement of or substantially transparent to the operating system's power management software and also possibly transparent to an end user.  See para 34)

    PNG
    media_image1.png
    845
    762
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 10 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Juenemann et al. in view of Tsien et al. (US Pub No. 2019/0265774).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements 
In regard to claim 10, Juenemann et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein the transitioning is further based on a timer.  However Tsien et al. disclose the use of timer to transition the power saving states (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Tsien discloses a control unit utilizes a hysteresis timer to force a realignment of the participating devices when the participating devices have become out of state due to the timing of operations of the non-participating devices. In various embodiments, the hysteresis timer starts counting at a transition of the processor subsystem and memory subsystem from a low power state to an operational state. The hysteresis timer resets if the processor and memory subsystems go back into the low power state. In some embodiments, the hysteresis timer is also reset after a forced state transition. As used herein, an "operational state" refers to a state in which the processor and memory subsystems can do work.  See para 14, 25, 36).

    PNG
    media_image2.png
    1048
    728
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Tsien et al. into the teachings of Juenemann et al. because each of Tsien et al. and Juenemann et al. teach the port configuration on different protocols and further, because combining the prior art elements of Tsien et al. with Juenemann et al. according to known methods would have yielded predictable results, using the techniques of Tsien et al. would have improved Juenemann et al. in the same way, and applying the techniques of Tsien et al. to improve Juenemann et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate the power saving in the computing system and further reduce the power consumption within the computing system). [See MPEP 2143]

Conclusion
	All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185